DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/21/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "to acquire the intensities" and  “the index of refraction”.  There is insufficient antecedent basis for this limitation in the claim. 
Further, “as a measured value” in last line should read “as the measured value” for antecedent basis.

	Claims 1, 13 and 15 are rejected under 35 U.S.G, 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and 15, the term “acquire the intensities and/or the incidence locations of the two reflection light beams”, specifically “and/or”, is a relative term which renders the claim indefinite. The term “and/or” as applied to claim 1 and 15 is not defined by the claims or the specification, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because the invention is directed to the limitation “the processor is configured to determine, on the basis of the acquired intensities of the two reflection light beams, the index of refraction of one of the two optical media as a measured variable” as cited in claims 1 and 15. The above limitations In claims 1 & 15 relying on the relative term “and/or” regarding incidence location, will be treated broadly, because the invention does not rely upon the incidence locations of the two reflection light beams thus lacks novelty. 
The examiner recommends amending the claim to specify and clarify the above limitation terms which invention is relied upon. If this was the Intended scope.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a/the measuring device” in claims 1, 7 & 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	





	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitzkus et al. (US PUB 2015/0330776; herein after “Mitzkus”) in view of Sharonov (US PUB 2012/0097835).	
Mitzkus and Sharonov disclose determining the distance between two optical boundary surfaces of a spatial orientation of a target sample on a slide or a coverslip spaced apart from each other (distance measurements) in a first direction. Therefore, they are analogous art.

    PNG
    media_image1.png
    846
    656
    media_image1.png
    Greyscale

	Regarding claim 1, Mitzkus teaches a light sheet microscope (i.e., an inverted microscope as device 1 shown in FIG. 1), comprising: a sample chamber (Petri dish 19) in which a cover slip or slide (a base 20 as cover glass, para. [0047]) is arrangeable, which has a surface (21) that defines a partially reflective interface and which has a further surface (22) that defines a further partially reflective interface (para. [0073]), wherein the two interfaces (21 & 22) are arranged at different distances from an objective (9), an optical system (an imaging module 3) having the objective (9) facing toward the cover slip or slide (as shown in FIGS. 1-2, para. [0074]), an illumination apparatus (an illumination module 2), which is configured to generate a light sheet (L), a sensor (e.g. by means of convolution (via a pattern in the form of a strip grating 24 on plane 23), para. [0013], [0014] and [0027] and [0078], FIGS. 1-3), and a processor (a control module M, para. [0074]), wherein the two interfaces (21 & 22) are formed in that two optical media (i.e., a liquid medium 18 and  “air”) are applicable in the sample chamber (19), which border the two surfaces of the cover slip or slide (20) (as shown in FIG. 1, para. [0076] and [0079]), wherein the light sheet microscope forms a measuring device for acquiring a measured variable which is configured to guide the light sheet (L) by way of the optical system  with oblique incidence on the cover slip or slide (as shown in FIG. 1), to generate a reflection light beam in that the light sheet  is partially reflected at the partially reflective interface, to generate a further reflection light beam in that the light sheet is partially reflected at the further partially reflective interface and to receive the two reflection light beams by way of the optical system and to guide them onto the sensor, the sensor is configured to acquire the intensities and/or the incidence locations of the two reflection light beams, the processor is configured to ascertain the measured variable on the basis of the acquired intensities and/or the incidence locations of the two reflection light beams (i.e., if a pattern is imaged in the first direction (light sheet) into the boundary surface (21 & 22 as partially reflective interfaces) of the bases (20) of Petri dishes or sample vessels (19) etc., the pattern is reflected proportionately at the boundary surfaces (e.g., two reflection light beams), para. [0011], also see para. [0078] and [0084]), and the processor is configured to determine, on the basis of the acquired intensities of the two reflection light beams, the index of refraction of one of the two optical media (liquid 18) as a measured variable (i.e., Since refractive index discontinuities are present at these boundary surfaces 21 and 22 (e.g., the index of refraction of one of the two optical media such as the liquid medium 18). The reflections are used to ascertain the distance between the lower and upper boundary surfaces 21, 22 with great accuracy, para. [0078], also see para. [0016], [0046] and [0079]). 
	Mitzkus teaches all limitations except for explicit teaching of a light sheet microscope; incidence locations of the two reflection light beams; and to generate a reflection light beam in that the light sheet  is partially reflected at the partially reflective interface, to generate a further reflection light beam in that the light sheet is partially reflected at the further partially reflective interface and to receive the two reflection light beams by way of the optical system and to guide them onto the sensor. 
	However, in a related field of endeavor Sharonov teaches to automatically focus target object during XY stage motion, (5) the ability to use a different wavelength for auto focusing so as to avoid interfering with the optical path of the magnifier (e.g., a fluorescent microscope), para. [0071]; FIG. 5 illustrates an optically-based scheme of distance measurements, in which a laser beam propagates off-axis of a microscope's objective and reflects from the sample surface, with the changing distance between objective and sample plane causing deflection of the laser beam, and the projected spot positions ((X1, Y1), (X2, Y2), (X3, Y3)) being tracked by a radiation detector (e.g., a CCD, CMOS, or photodiode device) and then being directly translated to distances (d1, d2, d3) by means of a pre-determined dependence, para. [0016] and [0036]-[0038].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mitzkus such that to include a fluorescent microscope as a light sheet microscope, and sample plane causing deflection of the laser beam, and the projected spot positions ((X1, Y1), (X2, Y2), (X3, Y3)) being tracked by a radiation detector (e.g., a sensor such as a line or a planar detector) and then being directly translated to distances (d1, d2, d3) by means of a pre-determined dependence as taught by Sharonov, for the purpose of providing increased accuracy in positioning of the stage or magnifier when multi-spot tracking mode is used, as such positioning is modulated in accordance based on data from multiple spots (i.e., reflected radiation), which in turn improves the positioning accuracy, see para. [0079] of Sharonov.
	
	Regarding claim 2, Mitzkus as set forth in claim 1 above further teaches the processor is configured to ascertain the distance of the cover slip or slide (20) from the objective (9) along its optical axis  as the measured variable (refractive index) on the basis of the acquired incidence location of one of the two reflection light beams (i.e., the thickness of the base 20 (slide) and thus the distance from the lower boundary surface 21 of the base 20 to the upper boundary surface 22 of the base 20 can be determined (via the controller M (processor), para. [0077], also the pattern is reflected proportionately at the boundary surfaces (e.g., incidence location), para. [0011]).

Regarding claim 3, Mitzkus as set forth in claim 1 above further teaches the two surfaces (21 & 22) of the cover slip or slide (20) are formed plane-parallel to one another (as shown in FIG. 2).

Regarding claim 4, Mitzkus as set forth in claim 1 above further teaches the processor (M) is configured to determine the thickness of the cover slip or slide (20) as a measured variable on the basis of the acquired incidence locations of the two reflection light beams (i.e., the thickness of the base 20 (slide) and thus the distance from the lower boundary surface 21 of the base 20 to the upper boundary surface 22 of the base 20 can be determined (via the controller M (processor), para. [0077], also the pattern is reflected proportionately at the boundary surfaces (e.g., incidence location), para. [0011]).

Regarding claim 5, Mitzkus as set forth in claim 1 above further teaches the one optical medium is an embedding medium (18)  for a sample (14) which borders one of the two surfaces (21 & 22) of the cover slip or slide (20) (as shown in FIG. 2, para. [0076]).

Regarding claim 6, Mitzkus as set forth in claim 1 above further teaches the other optical medium is an immersion medium (for example, air), which borders the other surface (21) of the cover slip or slide (20)  and the objective (9) (para. [0079], further a liquid medium such medium 18 also can used in place or air medium).

Regarding claim 7, Mitzkus as set forth in claim 1 above further teaches the measuring device is configured to generate a measurement pattern by way of the light sheet (L) on the interface (22), to image the measurement pattern by way of the reflection light beam on the sensor (e.g. by means of convolution (via a line detector), para. [0014] and [0015]), the sensor is configured to acquire the measurement pattern in the form of a spatial intensity distribution (i.e., the convolved intensity pattern over z, FIGS. 11-12), and the processor (M) is configured to determine the intensity of the reflection light beam from the spatial intensity distribution (para. [0081] and [0090]).

Regarding claim 8, Mitzkus as set forth in claim 1 above further teaches the sensor is a planar detector or a line detector (i.e., it is possible for the image to be ascertained in step c) and/or in step d) by means of a pattern-specific evaluation method e.g. by means of convolution (e.g., via a line detector) of the respective image from step a), para. [0014] and [0015]).
Mitzkus teaches all limitations except for explicit teaching of a planar detector or a line detector. 
	However, in a related field of endeavor Sharonov teaches FIG. 5 illustrates an optically-based scheme of distance measurements, in which a laser beam propagates off-axis of a microscope's objective and reflects from the sample surface, with the changing distance between objective and sample plane causing deflection of the laser beam, and the projected spot positions being tracked by a radiation detector (e.g., a CCD, CMOS, or photodiode device) and then being directly translated to distances by means of a pre-determined dependence, para. [0016].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mitzkus such that to include a radiation detector as a  as a planar detector or a line detector as taught by Sharonov, for the purpose of providing increased accuracy in positioning of the stage or magnifier when multi-spot tracking mode.

Regarding claim 9, Mitzkus as set forth in claim 1 above further teaches a detection apparatus (3) having a further sensor (i.e., camera 17 with CCD/CMOS) for acquiring detection light which originates from the sample (14), and a beam splitter unit (15), which is configured to guide the reflection light beam (L) onto the sensor and the detection light onto the further sensor (17) (as shown in FIG. 1, para. [0074]).

Regarding claim 10, Mitzkus as set forth in claim 1 above further teaches the processor (M) comprises a memory, in which parameters for ascertaining the measured variable are storable (i.e., a control module M which controls the device during operation and carries out the evaluation and determination (from stored data in memory) of distance, para. [0075]).

Regarding claim 11, Mitzkus as set forth in claim 1 above further teaches a filter which is switchable upstream of the sensor and which is opaque to the reflection light beam (i.e., a bandpass filtering preferred when the pattern is a grating (sensor) which has a constant period in at least one direction, para. [0017]-[0019]).

Regarding claim 12, Mitzkus as set forth in claim 1 above further teaches a scanning element, which is configured to move the light sheet along a scanning axis (i.e., deflecting mirrors 10, 11 and 12 (scanning elements) and a beam combiner 13 are also provided, with the result that, preferably selectively, the light L (light sheet) of light sources 4, 6 can be directed onto a sample 14 via the illumination lens system 8 and the objective 9 for illumination, para. [0073], FIG. 1).

Regarding claim 13, Mitzkus as set forth in claim 1 above further teaches the measuring device (M) is configured to guide the light sheet (L) by way of the objective (9) with oblique incidence on the cover slip or slide (20) and/or to receive the reflection light beam by way of the objective (9) and to guide it onto the sensor (as shown in FIG. 1, para. [0075]-[0076]).

Regarding claim 14, Mitzkus as set forth in claim 1 above further teaches a transport optical unit (deflecting mirrors 10, 11 and 12, combiner 13, lens 8 and objective 9), which is configured to image the light sheet (L) generated by the illumination apparatus (2) in an intermediate image space in the sample (i.e., deflecting mirrors 10, 11 and 12 and a beam combiner 13 are also provided, with the result that, preferably selectively, the light L (light sheet) of light sources 4, 6 (of the illumination module 2) can be directed onto a sample 14 (intermediate image space in the sample) via the illumination lens system 8 and the objective 9 for illumination, para. [0073], FIG. 1).

Regarding claim 15, Mitzkus as set forth in claim 1 above further teaches a method for acquiring a measured variable by means of a light sheet microscope (i.e., a method of determining the distance between two optical boundary surfaces spaced apart from each other in a first direction, para. [0053], method steps shown in FIG. 13 and an inverted microscope as device 1 shown in FIG. 1), in which a cover slip or slide (20), which has one surface (21) that defines a partially reflective interface, and which has a further surface (22) that defines a further partially reflective interface, is arranged in a sample chamber (19) of the light sheet microscope, wherein the two interfaces are arranged at different distances from an objective (9) (para. [0073]), the method comprising: guiding a light sheet (L) with oblique incidence onto the cover slip or slide (as shown in FIG. 1), generating a reflection light beam in that the light sheet is partially reflected at the partially reflective interface; generating a further reflection light beam in that the light sheet is partially reflected at the further partially reflective interface, wherein the two interfaces are formed in that two optical media (i.e., liquid medium 18 and “air”) are introduced into the sample chamber (19), which border the two surfaces (21, 22) of the cover slip or slide (20) (as shown in FIG. 1, para. [0076], [0079] and steps 1-7 para. [0093]-[0097]); receiving and deflecting the two reflection light beams onto a sensor (e.g. by means of convolution (via a line detector), para. [0014] and [0015]); acquiring the intensities and/or the incidence locations of the two reflection light beams; ascertaining the measured variable on the basis of the acquired intensities and/or the incidence locations of the reflection light beams (i.e., if a pattern is imaged in the first direction (light sheet) into the boundary surface (21 & 22 as partially reflective interfaces) of the bases (20) of Petri dishes or sample vessels (19) etc., the pattern is reflected proportionately at the boundary surfaces (e.g., two reflection light beams), para. [0011], also see steps S8-S10 para. [0098] and [0099]); and determining the index of refraction of one of the two optical media as the measured variable on the basis of the acquired intensities of the two reflection light beams (i.e., Since refractive index discontinuities are present at these boundary surfaces 21 and 22 (e.g., the index of refraction of one of the two optical media such as the liquid medium 18). The reflections are used to ascertain the distance between the lower and upper boundary surfaces 21, 22 with great accuracy, para. [0078], also see para. [0016], [0046] and [0100]).
	Mitzkus teaches all limitations except for explicit teaching of a light sheet microscope; incidence locations of the two reflection light beams; and to generate a reflection light beam in that the light sheet  is partially reflected at the partially reflective interface, to generate a further reflection light beam in that the light sheet is partially reflected at the further partially reflective interface and to receive the two reflection light beams by way of the optical system and to guide them onto the sensor. 
	However, in a related field of endeavor Sharonov teaches to automatically focus target object during XY stage motion, (5) the ability to use a different wavelength for auto focusing so as to avoid interfering with the optical path of the magnifier (e.g., a fluorescent microscope), para. [0071]; FIG. 5 illustrates an optically-based scheme of distance measurements, in which a laser beam propagates off-axis of a microscope's objective and reflects from the sample surface, with the changing distance between objective and sample plane causing deflection of the laser beam, and the projected spot positions ((X1, Y1), (X2, Y2), (X3, Y3)) being tracked by a radiation detector (e.g., a CCD, CMOS, or photodiode device) and then being directly translated to distances (d1, d2, d3) by means of a pre-determined dependence, para. [0016] and [0036]-[0038].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mitzkus such that to include a fluorescent microscope as a light sheet microscope, and sample plane causing deflection of the laser beam, and the projected spot positions ((X1, Y1), (X2, Y2), (X3, Y3)) being tracked by a radiation detector (e.g., a sensor such as a line or a planar detector) and then being directly translated to distances (d1, d2, d3) by means of a pre-determined dependence as taught by Sharonov, for the purpose of providing increased accuracy in positioning of the stage or magnifier when multi-spot tracking mode is used, as such positioning is modulated in accordance based on data from multiple spots (i.e., reflected radiation), which in turn improves the positioning accuracy, see para. [0079] of Sharonov.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pretorius (US PUB 20160349495) teaches an arrangement for light sheet microscopy. HAYASHI et al. (US PUB 2015/0330776) teaches a method of preparing a laser emitter 10A and a detector 10B independently as the autocollimator 10 and emitting light obliquely, FIG. 6. Further relevant arts are cited in Notice of References.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
April 27, 2022